                            UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA



JAMES JOHNSON,                                                    CIV. 19-4017-LLP


                       Plaintiff,                        MEMORDANDUM OPINION AND
        vs.
                                                        ORDER GRANTING IN PART AND
                                                        DENYING IN PART DEFENDANT'S
WELLMARK OF SOUTH DAKOTA,INC.                          MOTION TO LIMIT CASE TO ERISA
d/b/a/ WELLMARK BLUE CROSS AND                               ADMINISTRATIVE RECORD
BLUE SHIELD OF SOUTH DAKOTA,

                        Defendant.



       Plaintiff, James Johnson ("Johnson"), filed a complaint against defendant Wellmark Blue
Cross and Blue Shield of South Dakota ("Wellmark") challenging Wellmark's denial of benefits
under an employer-sponsored health insurance plan governed by the Employee Retirement Income
Security Act ("ERISA"). Pending before the Court is Wellmark's Motion to Limit Case to the
Administrative Record. Doc. 10. The motion has been fully briefed by the parties, and for the
following reasons, is granted in part and denied in part.
                                             FACTS

       The Court will summarize the facts of this case in order to give context to the present
dispute. Johnson was a participant in a Wellmark health insurance plan ("Plan") offered by his
employer and governed by ERISA. Doc. l,fil-2. In August of 2017, Johnson sustained serious
injuries in an ATV accident. Doc. 1,^7. Johnson underwent emergency surgery on his spine hut
did not regain use of his legs and is now dependent on a wheelchair for mobility. Doc. 1,^9.
After his surgery, Johnson was transferred to the Madonna Rehabilitation Hospital in' Lincoln,
Nebraska, to attend intensive inpatient rehabilitation treatment. Doc. 1, M 10-11.

        At the time Johnson was injured, he was a participant in an employer-sponsored plan
through Wellmark. Doc. 1, HI 1, 6. Wellmark operates as both the plan administrator and the
payor of the plan benefits. Doc. 12, ff 2-3, 13-1 at 37, 87. The policy grants Wellmark
discretionary authority to determine eligibility for benefits or to construe the terms of the plan.
Doc. 13-1 at 37, 87. Specifically, the plan provides that:
       We have the administrative discretion to determine whether you meet our written
       eligibility requirements, or to intei^ret any other term in this coverage manual. If
       any benefit described in this coverage manual is subject to a determination of
       medical necessity, unless otherwise required by law, we will make that factual
       determination.

Doc. 13-1 at 87.

    The Plan defines a "medically necessary health care service" as "one that a provider,
exercising prudent clinical judgment, provides to a patient for the purpose of preventing,
evaluating, diagnosing or treating an illness, injury, disease or its symptoms, and is:

     ■ Provided in accordance with generally accepted standards of medical practice. Generally
       accepted standards of medical practice are based on:
          - Credible scientific evidence published in peer-reviewed medical literature
              generally recognized by the relevant medical community;
             - Physician Specialty Society recommendations and the views of physicians
                 practicing in the relevant clinical area; and
             - Any other relevant factors.
     ■ Clinically appropriate in terms of type, frequency, extent, site and duration, and
          considered effective for the patient's illness, injury or disease.
     ■ Not provided primarily for the convenience of the patient, physician, or other health care
       provider, and not more costly than an alternative service,or sequence of services at least
       as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or
          treatment of the illness, injury or disease.

Doc. 13-1 at 37. The Plan further provides that it will be construed in accordance with and
governed by the laws of the State of South Dakota. Doc.13-1 at 89.

       On September 21, 2017, Johnson's treating physician and treating physical therapists at
Madonna Rehabilitation Hospital prescribed him a RT 300 FES cycle("the Cycle"). Doc. 1,^11.
The Cycle is a neuromuscular electrical stimulation device that is a component of a comprehensive
rehabilitation program and activates up to twelve muscle groups with stimulation in a single
therapy session. Doc. 1,^11. Some of the benefits of the Cycle for Johnson is to prevent muscle
disuse atrophy, reduce muscle spasms, increase blood circulation and maintain or increase range
of motion. Doc. 1,112. The cost of the Cycle was $21,755.00. Doc. 1,f 13.

       On January 13,2018,the Plan sent an Explanation of Benefits("EGB")to Johnson denying
coverage for the cost of the Cycle. Doc. 1, <1114. There was no explanation for the denial. Doc.
1,S[14.
       On March 8, 2018, Johnson submitted a letter to Wellmark appealing its denial and on
April 13, 2018, Wellmark denied his appeal, stating that the reason for the denial was because the
Cycle was not "medieally necessary." Doc. 1,1115-16. Wellmark's letter of denial stated in part:

       Based on Wellmark medieal policy, the functional electrical stimulator (FES)
       RT300 RES cycle ergometer (also referred to as FES bicycle) is considered home
       exercise equipment even when being used for muscle atrophy, and not medically
       necessary. There is insufficient evidence the electrical neuromuscular stimulation
       provides any long term benefit in the rehabilitation of spinal cord patients. The
       evidence for decreasing contracture, preventing muscle loss or improving exercise
       capacity above and beyond that of simple rehabilitative techniques has not been
       proven.

Doc. 1-4.

       Plaintiff sought an independent external review of Wellmark's final adverse determination
through the South Dakota Division of Insurance. Docs. 1-4; 1-5; 5,f 17; 13-1 at 82. The reviewer
was selected by the South Dakota Division of Insurance from a list of approved independent review
organizations compiled and maintained by the director. Doc. 5, f 17; A.R.S.D. 20:06:53:14,
20:06:53:56, 20:06:53:55.

        By letter dated August 28, 2018, National Medical Reviews's physician reviewer upheld
Wellmark's decision denying coverage for the Cycle. Docs. 1,f 19; 1-5. The physician reviewer
reasoned that "after a spinal cord injury, most recovery occurs in the first six to 12 months," but
that "recovery can extend beyond one year, and neurologic recovery continues for perhaps up to
two years." Doc. 1-5. He also noted that Johnson was two years post injury and that further
neurological recovery was unlikely. Doc. 1-5. Based on this and other findings as detailed in the
letter, the physician reviewer concluded that:

       The [Cycle] would not treat [Johnson's] spinal cord injury and is beuig requested
       as a preventative measure and means of exercise. Although exercise is beneficial
       and highly recommended, it is no more medically necessary in this case than for
       any other individual. It is not medically necessary for the treatment of[Johnson's]
        condition.

Doc. 1-5.


       Having exhausted his administrative remedies, on January 23, 2019, Johnson filed a
complaint in federal district court alleging that"[Wellmark's]refusal to pay[him]benefits violates
the terms of the Plan, and [that Welhnark's] actions in administering [Johnson's] claim and in
denying benefits were wrongful and an abuse of discretion." Doc. 1,f 24.

                                          DISCUSSION

   I.       Overview of Johnson's ERISA claim

         ERISA "permits a person denied benefits under an employee benefit plan to challenge that
denial in federal court." Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 108 (2008).

         "[A] denial of benefits challenged under [29 U.S.C.] § 1132(a)(1)(B) is to be reviewed
under-a de novo standard unless the benefit plan gives the administrator or fiduciary discretionary
authority to determine eligibility for benefits or to construe the terms of the plan." Firestone Tire
and Rubber Co. v. Bruch,489 U.S. 101, 114(1989). However, if the plan gives the administrator
discretion to determine benefit eligibility or construe the terms of the plan, the administrator's
decision is reviewed under a deferential abuse of discretion standard. Jackson v. Prudential Ins.
Co. ofAm., 530 F.3d 696, 701 (8th Cir. 2008). Under this standard, the Court must defer to the
decision made by the plan administrator unless the decision is arbitrary and capricious. Id.\ see
also Wakkinen v. UNUM Life Ins. Co. ofAm.,531 F.3d 575,583(8th Cir. 2008)(stating that courts
will not disturb the administrator's decision if it was reasonable, i.e., where substantial evidence—
"more than a scintilla but less than a preponderance"—exists to support the decision).

   II.       Wellmark's Motion

         Pending before the Court is a motion filed by Wellmark seeking to limit this case to the
ERISA administrative record. Doc. 10. In its opening brief in support of its motion, Wellmark
states that Johnson seeks standard discovery on Wellmark's general case handling and history with
external review organizations, as well as on whether Wellmark had additional justification for its
decision in this case. Doc. 11 at 1-2. Johnson also seeks additional discovery on Wellmark's
purported selection of the Independent External Reviewer in the external review process. Doc. 11
at 3.


         Wellmark argues that because it has discretionary authority under the plan to determine
benefit eligibility and construe the terms of the Plan, the Court must review its benefits
determination for abuse of discretion and must confine its review to the administrative record.
Even if the Court concludes that its review is de novo, Wellmark argues that the Court's review
should still be limited to the administrative record because Johnson has failed to show good cause
for expanding the Court's review beyond the administrative record. Wellmark requests that the
Court enter an order limiting discovery regarding, and eonsideration of, the case to the
administrative record and for an amended scheduling order setting forth the dates for production
of the administrative record and the parties' briefing deadlines with no trial date or other discovery
deadline. Docs. 11, 14.

       In response, Johnson argues that Wellmark'is not entitled to a "preemptive prohibition" on
discovery and that discovery disputes must be handled pursuant to Rule 37 of the Federal Rules of
Civil Procedure. Doc. 12 at 3-4. Johnson contends that "[a] district court may.admit additional
evidence in an ERISA benefit-denial case[]upon a showing of good cause" and that a conflict of
interest is present in this case because Wellmark is both the plan administer and pays the claims.
Doc. 12 at 2,4. Johnson argues that de novo review is appropriate because the discretionary clause
included in the plan is prohibited under South Dakota law. Doc. 12 at 3. Johnson requests a court
trial in this case in which he seeks to "put forth evidence that disputes the denial' and to introduce
expert testimony to aid the Court in its de novo review of whether the Cycle qualifies as a
"medically necessary" service under the Plan. Doc. 12 at 4-5.

        A.     Conflict of Interest Discovery

                   i.      Legal Landscape

       The general rule in ERISA cases is that a court's review is limited to evidence that was
before the plan administrator in order to "ensure expeditious judicial review of ERISA benefit
decisions and to keep district courts from becoming substitute plan administrators." Brown v. Seitz
Foods, Inc., Disability Ben. Plan, 140 E.3d 1198, 1200 (8th Cir. 1998) (citation omitted). A
claimant is responsible for ensuring that evidence related to his or her medical condition is
presented to the plan administrator and will not be allowed to reopen the record to submit
additional evidence,that is more favorable than the evidence considered by the administrator. See
Davidson v. Prudential Ins. Co. ofAm.,953 F.2d 1093, 1095 (8th Cir. 1992); see also, Crosby v.
Louisiana Health Serv. & Indem. Co., 647 F.3d 258, 263 (5th Cir. 2011) (stating that plan
participants are not entitled to supplement the court record with new evidence demonstrating that
they are entitled to benefits); Murphy v. Deloitte & Louche Grp. Ins. Plan, 619 F.3d 1151, 1162
(10th Cir. 2010) (stating that courts are prohibited from considering materials outside
administrative record where the extra-record materials are related to a claimant's eligibility for
benefits). Thus, plaintiffs in ERISA cases are not generally entitled to discovery directed to
establishing their eligibility for benefits. Heilv. Unicare Life & Health Ins. Co., Civ. No. 13-0401,
2013 WL 5775920, at *1 (E.D. Mo. Oct. 25, 2013).

        Discovery related to other areas may be appropriate, however. See Winterbauer v. Life Ins.
Co. ofN. Am., Civ. No. 07-1026, 2008 WL 4643942, at *4 (E.D. Mo. Oct. 20, 2008)("[S]ome
limited discovery may still be appropriate in an ERISA case—even where the standard of review
is deferential."). For example, some courts have held that discovery may be permissible even in
deferential review cases to explore the nature and extent of a conflict of interest or procedural
irregularity. Sampson v. Prudential Ins. Co. ofAm., Civ. No. 08-1290, 2009 WL 882407, at *2
(E.D. Mo. Mar. 26, 2009)("[A] conflict or procedural irregularity cannot be considered in a
vacuum. Discovery is required to explore the nature and extent of the purported conflict or
irregularity at issue.").

        Johnson contends that a structural and inherent conflict of interest is present in this case
\m(lQX Metropolitan Life Insurance Co. v Glenn, 554 U.S. 105, 108(2008) because Wellmark, as
plan administrator,"both determines whether an employee is eligible for benefits and pays benefits
out of its own pocket." In Glenn, the Court made clear, however, that the existence of such a
conflict of interest does not change the standard of review from deferential to de novo review..Id.
at 115. Instead,the Court held that a conflict should be weighed as a factor^ in determining whether
the plan administrator has abused its discretion in denying benefits. Id. at 117. The Court stated
that:


        [W]henjudges review the lawfulness of benefit denials,they will often take account
        of several different considerations of which a conflict of interest is one.




^ other factors that may inform a court's analysis of whether an administrator abused Its discretion Include "whether
the administrator's Interpretation Is 'Inconsistent with the Plan's goals, whether It renders language of the plan
meaningless, superfluous, or Internally Inconsistent, whether It conflicts with substantive or procedural
requirements of ERISA, whether It Is Inconsistent with prior Interpretations of the same words, and whether It Is
contrary to the Plan's clear language." Jones v. ReliaStar Life Ins. Co., 615 F.3d 941,945(8th CIr. 2010)(citing Erven
V. Blandin Paper Co., 473 F.3d 903,906 (8th CIr. 2007)).
       In such instances, any one factor will act as a tiebreaker when the other factors are
       closely balanced, the degree of closeness necessary depending upon the tiebraking
       factor's inherent or case-specific importance.

Id. at 117. For example, the Court stated that when an insurer has a history of biased claims
administration, the conflict may he given substantial weight. Id. However, a conflict "should
prove less important(perhaps to the vanishing point) where the administrator has taken active steps
to reduce potential bias and to promote accuracy,for example,by walling off claims administrators
from those interested in firm finances, or by imposing management checks that penalize inaccurate
decisionmaking irrespective of whom the inaccuracy benefits." Id.

        "Although the Glenn Court ruled that a [pjlan [a]dministrator's conflict of interest is a
factor that can be explored in an ERISA case, it did not discuss how a plaintiff goes about
establishing such a conflict." Almeida v. Hartford Life & Accident Ins. Co., Civ. No. 09-1556,
2010 WL 743520, at *4(D. Colo. Mar. 2, 2010). Specifically, the Supreme Court did not address
whether discovery was permitted and, if so, the scope of that discovery. Id. The Eighth Circuit
has "not yet decided whether [the Supreme Court's decision in] Glenn affects discovery limitations
under ERISA." Atkins v. Prudential Ins. Co., 404 Fed.App. 82, 85 (Dec. 13, 2010) (citing
Chronister v. Unum Life Ins. Co. ofAm., 563 F.3d 773,775 n.2(8th Cir. 2009)).

       As noted in Winterbauerv. Life Insurance Company ofNorth America,there are competing
considerations in evaluating the permissible bounds of discovery in an ERISA case involving when
an inherent conflict of interest where a plan administrator both evaluates and pays claims. 2008
WL 4643942, at *4. On the one hand, there is no practical way to determine the extent of the
administrator's conflict of interest without looking beyond the administrative record. Id. (citing
Albert v. Life Ins. Co. of N. Am., 156 F. App'x 649, 653 (5th Cir. 2005)). On the other hand,
situations where the plan administrator both evaluates and pays the claims are commonplace, id.
(citing Glenn, 128 S.Ct. at 2353 (Roberts, C.J., concurring)), and thus discovery decisions in this
area of the law often turn on case-specific factors, id. (citing Glenn, 128 S.Ct. at 2351).

        Courts considering discovery disputes in the aftermath of Glenn have reached different
decisions, with some courts allowing varying degrees of discovery to proceed and other courts not
allowing the plaintiff to engage in discovery. See Winterbauer, 2008 WL 4643942 at *4-5 (listing
cases). "To a large extent, the different outcomes reflect the courts' varying interpretations of


                                                  7
Glenn itself. While some courts have found Glenn did not change the discovery rules surrounding
ERISA benefit cases, other courts have reached the exact opposite conclusion." Id. at *5.

       In Glenn, the Supreme Court cautioned against adopting any special procedural or
evidentiary rules focused narrowly upon the evaluator/payor conflict. Glenn,554 U.S. at 116. The
Court stated that "special procedural rules would create further complexity, adding time and
expense to a process that may already be too costly for many of those who seek redress." Id. at
116-17.


       Some courts have interpreted this language from the Supreme Court in Glenn to mean that
it must apply Federal Rule of Civil Procedure 26(b) to discovery requests seeking information
related to a dual role conflict of interest. Murphy v. Deloitte & Touche Group Ins. Plan,619 F.3d
1151, 1162(10th Cir. 2010)(stating the ''Glenn's admonition against special rules .. . commands
that we not create any special mles for discovery related to a dual role conflict of interest [and]
must [ijnstead[] apply [Rule 26(b)] . . . just as we would apply that rule to other discovery
requests."); see also Myers v. Prudential Ins. Co. ofAm., 581 F.Supp.2d 904, 911-13(F.D. Term.
2008)(allowing limited discovery under Federal Rules of Civil Procedure in dual role conflict of
interest case); Hogan-Cross v. Metro. Life Ins. Co., 568 F.Supp.2d 410, 416 (S.D.N.Y. 2008)
(applying Federal Rules of Civil Procedure to discovery in dual role conflict of interest, stating
that defendant's "attempts to cut off discovery on the ground that it never or rarely should be
permitted in these cases, whatever their merits before Glenn, no longer have merit"); Wilcox v.
Wells Fargo & Co. Long Term Disability Plan, 287 F.App'x 602, at *2(9th Cir. 2008){"Glenn
materially altered the standard of review applicable to the review of a plan administrator's denial
of benefits under FRISA,permitting consideration of evidence outside of the administrative record
to determine the appropriate weight to accord the conflict of interest factor."); Whipple v. Unum
Group Corp., Civ. No. 10-5075, 2012 WL 589565, at *3(D.S.D. Feb. 22,2012)(J. Viken)(citing
Racket v. Standard Ins. Co., Civ. No. 06-5040, 2010 WL 1494772 (D.S.D. Apr. 14, 2010) (J.
Viken)); Hackettv. Standard Ins. Co., Civ. No.06-5040,2010 WL 1494772, at *3-4(D.S.D. Apr.
14, 2010)(J. Viken)(stating that the landscape has changed post-G/enn and that the plaintiff must
be allowed to make inquiry into the factors which will affect the weight the court must give the
conflict of interest analysis).
       Rule 26(b)(1) provides in relevant part, "[ujnless otherwise limited by court order, . . .
[pjarties may obtain discovery regarding any nonprivileged matter that is relevant to any party's
claim or defense." Fed. R. Civ. P. 26(b)(1). Although Rule 26(b)is broad, courts that have applied
this rule to discovery requests seeking information related to a dual role conflict of interest in
ERISA cases have acknowledged that it "has never been a license to engage in an unwieldy,
burdensome, and speculative fishing expedition." Murphy,619 F.3d at 1163; see also Myers,581
F.Supp.2d at 913 (stating that applying the Federal Rules of Civil Procedure to investigate a dual
role conflict of interest"does not, however, mean the entire universe of relevant evidence is opened
up for discovery."). A court "must limit.. . the extent of discovery otherwise allowed by these
rules" if the proposed discovery is disproportionate to the needs of the case "considering the
importance of the issues at stake in the action, the amount in controversy, the parties' relative
access to relevant information, the parties' resources, the importance of the discovery in resolving
the issues, and whether the hurden or expense of the proposed discovery outweighs its likely
benefit." See Fed. R. Civ. P. 26(b)(1),(2)(C)(iii). hi Murphy, the Tenth Circuit Court of Appeals
stated that "[i]n exercising its discretion over discovery matters under Rule 26(b), distript courts
will often need to account for several factors [in ERISA cases] that will militate against broad
discovery." 619 F.3d at 1163.

       First, while a district court must always bear in mind that ERISA seeks a fair and
       informed resolution of claims, ERISA also seeks to ensure a speedy, inexpensive,
       and efficient resolution of those claims. And while discovery may, at times, be
        necessary to allow a claimant to ascertain and argue the seriousness of an
        administrator's conflict. Rule 26(b), although broad, has never heen a license to
        engage in an unwieldy, burdensome, and speculative fishing expedition.


               Second, in determining whether a discovery request is overly costly or
        burdensome in light of its benefits, the district court will need to consider the
        necessity of discovery. For example, the benefit of allowing detailed discovery
        related to the administrator's financial interest in the claim will often be outweighed
        by its burdens and costs because the inherent dual role coioflict makes that financial
        interest obvious or the substantive evidence supporting denial of a claim is so one
        sided that the result would not change even giving full weight to the alleged
        conflict. Similarly, a district court may be able to evaluate the effect of a conflict
        of interest on an administrator by examining the thoroughness ofthe administrator's
        review, which can be evaluated based on the administrative record.
Id.

       Other courts have interpreted the Supreme Court's admonition in Glenn against adopting
special procedural rules in dual conflict of interest cases to mean that circuit case law pre-G/enn
applies to discovery issues. See, e.g. Williamson v. Hartford Life & Accident Ins. Co., Civ. No.
09-0948, 2010 WL 993675 at *1 (E.D. Ark. Mar. 17, 2010)(stating that under existing Eighth
Circuit law, a plaintiff is required to show good cause to permit discovery in an ERISA case where
no conflict of interest is apparent from the administrative record); Singleton v. Hartford Life &
Accident Ins. Co., Civ. No 08-0361,2008 WL 3978680, at *1 (E.D. Ark. Jul. 29,2008)("Because
Glenn did not change the law, existing Eighth Circuit law applies."). In Sanders v. Unum Life
Insurance Company ofAmerica, the district court for the Eastem District of Arkansas rejected the
plaintiffs argument that the Glenn court intended that the rules of discovery ordinarily applicable
in civil cases should apply in ERISA cases. Civ. No. 08-0421, 2008 WL 4493043, at *3 (E.D.
Ark.- Oct. 2, 2008). The court in Sanders stated that.

              When the Supreme Court said that it was not necessary or desirable for
       courts to create special burden-of-proof rules or other special procedural or
        evidentiary rules "focused narrowly upon the evaluator/payor conflict," it did so as
        a part of the explanation that the conflict was simply one of many factors to be
       taken into account in reviewing a claim to determine whether the fiduciary abused
       its discretion. In other words,the Supreme Court intended to say that cases in which
       the same entity evaluates claims for benefits and pays claims should be governed
       by the rules that govern other ERISA claims.
Id.

        Prior to Glenn, in this circuit, courts permitted discovery supplementation of the record if
a conflict of interest was not apparent from the record and if the plaintiff showed good cause. See
Menz V. Proctor & Gamble Health Care Plan, 520 F.3d 865, 871 (8th Cir. 2008). However,
because a conflict of interest or serious procedural irregularity will ordinarily be apparent on the
face of the administrative record or will be stipulated by the parties, the Eighth Circuit Court of
Appeals acknowledged that a "district court will only rarely need to permit discovery and
supplementation of the record to establish these facts." Farley v. Ark. Blue Cross and Blue Shield,
147 F.3d 11A,lie n.4(8th Cir. 1998).

        In Frerichs v. Hartford Life & Accident Ins. Co., Civ. No. 10-3340, 2011 WL 13352169,
at *6(D. Minn. May 17, 2011),the court applied pre-Glenn precedent to a discovery dispute in an

                                                 10
ERISA case. There, a plaintiff sought discovery to show that UDC,the organization that arranged
for an independent medical record review of plaintiff s disability status, was not independent and
was biased. Id. at *2. The court noted that in Glenn, the conflict of interest was inherent in the
structure of the plan and stated that, in such cases, discovery would often not be necessary. Id. at
*4. The court stated that nothing in Glenn's holding "compels or requires additional evidence
gathering in most cases, and therefore, an ERISA plaintiff must still show good cause of permitting
discovery consistent with existing Eighth Circuit precedent." Id. The court concluded, however,
that the plaintiff had established good cause to conduct limited discovery regarding UDC's
relationship with the insurer for the purpose of attempting to establish a potential biased claim
evaluation on the part of UDC. Id. at *6. The court noted that plaintiff had established that UDC
and the insurer had a close relationship that may result in bias on the part of UDC physicians who
receive a majority of their business from the insurer.^ Id. The Court allowed discovery into
whether the reviewing physician had a history of biased evaluations for the insurer, hut concluded
that"UDC evaluations that were conducted by other physicians on other cases [were] not relevant
to'establishing the existence of a bias in [the] present case without a stronger showing of good
cause on PlaintifTs part." Id.

                      it.      Application to Case

          Wellmark argues that there is,no conflict of interest to explore in this case in discovery
outside the adirunistrative record. In its brief in support of its motion to limit case to administrative
record, Wellmark stated that in its letter denying the August 2018 appeal, it relied on the opinion
of a reviewing physician employed by National Medical Reviews in Pennsylvania, an independent
review organization. Wellmark explains that the independent review organization was selected
from a list that was pre-approved by the director of the Division of Insurance and was not in any
 way directed or influenced by Wellmark. Doc. II at 3(citing A.R.S.D. 20.06.53.55,20.06.53.56,
20:06:53:14). Wellmark argues that there is no financial incentive for a third-party reviewer to
inappropriately deny claims when selected by the Division of Insurance, and thus, there is no
conflict of interest to explore via discovery. Doc. 11 at 3.



 2 In support of his argument, plaintiff submitted UDC marketing materials; a depositions of Jonathon Strang, M.D.,
 who is the sole owner of UDC; and other federal district court cases addressing Hartford's relationship with UDC. Id.
 at *5.

                                                          11
       Even if this Court was to apply the Federal Rules of Civil Procedure in resolving this
discovery dispute relating to a conflict of interest as other courts in this district have done, this
Court concludes that under the specific facts,of this case, the burden of discovery into any bias on
behalf of Wellmark outweighs its likely benefit. In Myers,the court,.citing to University Hospitals
of Cleveland v. Emerson Elec. Co., 202 F.3d 839, 847 n.4 (6th Cir. 2000), stated that "[c]ourts
should be particularly vigilant in situations where ... the plan sponsor bears all or most of the risk
of paying claims, and also appoints the body designated as the final arbiter of such claims. Under
these circumstances, the potential for, self-interested decision-making is evident." In this case,
however, Wellmark did not appoint the final arbiter of Johnson's claim. Instead, Johnson
exercised his right to an external review through the South Dakota Division of Insurance. See
Docs. 1-4; 1-5; 5,f 17; 13-1 at 82. The agency, rather than Wellmark, selected the independent
review organization. See A.R.S.D. 20:06:53:14, 20:06:53;56, 20:06:53:53. Under these facts,
there is no incentive for the independent review organization to "inappropriately deny claims so
as to extend or otherwise enhance [its] longstanding financial relationship with the administrator.'
See Whipple v. Unum Group Corp., Civ. No. 10-5075, 2012 WL 589565, at *3 (D.S.D. Feb. 22,
2012); see also Jon N. v. Blue Cross Blue Shield of Massachusetts, 684 F.Supp.2d 190, 200(D.
Mass. 2010) ("Plaintiffs have clearly 'taken advantage of an external review process that is
expressly designed to reduce the potentially pernicious effects of Blue Cross s structural conflict,
and Blue Cross's conflict of interest has been diminished 'to the vanishing point' as a result.'")
(citing Smith v. Blue Cross Blue Shield ofMassachusetts, Inc., 597 F.Supp.2d 214, 220(D. Mass.
2009)).

          Moreover, as discussed in more detail below, the Court will be applying a de novo review
to Wellmark's benefits denial. Unlike cases involving an abuse of discretion standard of review
where conflict of interest and procedural irregularities are relevant to a court's merits
determination, conflicts and procedural irregularities are less relevant when the court conducts its
own review of the evidence without deferring to the administrator's prior determinations. See,
e.g., Liyan He v. Cigna Life Ins. Co. of New York, 304 F.R.D. 186, 188 (S.D.N.Y. 2015)
("[Djiscovery in cases that will ultimately be subject to de novo review should normally be
designed to cast light on conflicts and procedural irregularities that might have affected the
completeness of the administrative record."); Gonda v. Permanente Med. Group, Inc., 300 F.R.D.
609,613(N.D. Cal. 2014).

                                                  12
       In sum, given that the Court is conducting a de novo review and that an independent entity
appointed by the South Dakota Division of Insurance gave an opinion affirming Wellmark's denial
on the basis of "medical necessity," Johnson is precluded in this case from conducting discovery
into the nature and extent of Wellmark's conflict of interest as administrator and payor of claims.

       B.      Consideration of Extra-Record Evidence

       Johnson states that his case involves technical evidence and that part of the administrative
record includes documentation of his improvement when he used the Cycle during his
rehabilitation at Madonna Rehabilitation. Doc. 12 at 4. Johnson wants to introduce expert
testimony that was not before the administrator to aid the Court in interpreting the charts and
graphs showing his improvement with the Cycle and to put forth certain unspecified evidence
disputing Wellmark's denial on the basis of"medical necessity." Doc. 12 at 4.
       Johnson argues that de novo review is appropriate because the discretionary clause in the
Plan violates South Dakota's prohibition on discretionary clauses. Rule 20:06:52 of the
Administrative Rules of South Dakota provides that:

        A discretionary clause is not permitted in any individual or group health policy. No
        policy offered or issued in this state by a health carrier or plan to provide, deliver,
        arrange for, pay for, or reimburse any of the costs of health care services may
       contain a discretionary clause or similar provision purporting to reserve discretion
       to the health carrier or plan to interpret the terms of the policy or to provide
       standards of interpretation or review that are inconsistent with the laws of this state.
        The provisions of this rule apply to any health insurance policy issued or renewed
        after June 30, 2008.

A.R.S.D. 20:06:52:02. In response to the Court's Order of January 27,2020,the parties submitted
a stipulation stating Johnson's policy was originally issued on January 1, 2016. Doc. 18. Johnson
argues that the Court may consider extra-record evidence in conducting a de novo review of
Wellmark's denial.

                1. Applicability ofSouth Dakota discretionary clause ban to the Plan
        The Plan provides that it will be construed in accordance with and governed by the laws of
the State of South Dakota to the extent not superseded by the laws of the United States. Doc. 13-
1.




                                                  13
       To the extent an area of state law is not preempted by ERISA,federal courts will give force
to a choice-of-law clause in an ERISA plan as long as the clause is not unreasonable or
fundamentally unfair. Brake v. Hutchinson Tech. Inc. Grp. Disability Income Ins. Plan,11A F.3d
1193, 1197(8th Cir. 2014).

                       i.     Preemption

       Although ERISA preemption is generally broad, state statutes or regulations that regulate
insurance are "saved" from preemption under 29 U.S.C. § 1144(b)(2)(A). Id. at 1196. The
Supreme Court has set forth a two-part test to determine whether state laws regulating insurance
are saved from preemption. Id. at 1196, n.3 (citing Ky. Ass'n ofHealth Plans, Inc. v. Miller, 538
U;S. 329, 342 (2003)). A state insurance statue or regulation is not preempted if it (1) is
"specifically directed toward entities engaged in insurance" and(2)"substantially affect[s] the risk
pooling arrangement between the insurer and the insured." Id. (quoting Miller, 538 U.S. at 342)
(commonly referred to as "the         test").

       The Eighth Circuit has not yet addressed whether discretionary clause bans are saved from
preemption. In Brake v. Hutchinson Technology Inc. Group Disability Income Insurance Plan,
although the court acknowledged that the Ninth and Sixth Circuit Court of Appeals had held that
state discretionary clause bans were not preempted by ERISA, the court concluded that South
Dakota's discretionary clause ban did not negate the discretionary language in the group health
insurance plan at issue because it found that the plan was govemed by Minnesota law. 774 F.3d
1193, 1196-97 (8th Cir. 2014)(citing Standard Ins. Co. v. Morrison, 584 F.3d 837, 844-45 (9th
(i!ir. 2009) and Am. Council of Life Insurers v. Ross, 558 F.3d 600, 608-09 (6th Cir. 2009)). In
Nicolson V. Standard Insurance Company, the court held that the district court was correct in
reviewing the benefits determination for an abuse of discretion because it found that neither the
policy, nor anything else in the administrative record, demonstrated that the Arkansas ban on
discretionary clauses applied to the disability benefits policy at issue in that case. 780 Eed.Appx.
381,383 (8th Cir. 2019).

        In considering the first prong of the Miller test, "[i]t is well-established that a law which
regulates what terms insurance companies can place in their policies regulates insurance
companies." Morrison, 584 F.3d at 842; Miller, 538 U.S. at 338 (stating that Kentucky's laws
providing that any health insurer "may not discriminate against any willing provider 'regulates'

                                                 14
insurance by imposing conditions on the right to engage in the business of insurance. ). The Court
concludes that South Dakota's discretionary clause, ban is specifically directed to companies
engaged in insurance and thus satisfies the first prong of the Miller test.
       Thus far, four other chcuits have addressed whether discretionary clause bans satisfy the
second Miller prong. Of those four, three have found that discretionary bans alter the scope of
permissible bargains between insurers and insured, thereby significantly affecting the risk pooling
arrangement. See Fontaine v. Metro. Life Ins. Co., 800 F.3d 883, 889 (7th Cir. 2015), Standard
Ins. Co. V. Morrison,584 F.3d 837, 845 (9th Cir. 2009); Am. Council ofLife Insurers v. Ross, 558
F.3d 600,607(6th Cir. 2009). Although the Tenth Circuit held that a Utah ban did not substantially
affect the risk pooling arrangement, it found so because the Utah ban provided an exception for
employee benefit plans governed by ERISA that contained certain safe-harbor language. Hancock
V. Metro. Life Ins. Co., 590 F.3d 1141,1149(10th Cir. 2009). The Hancock court noted, however,
that if the Utah ban had "imposed a blanket prohibition on the use of discretion granting clauses,
we would have a different case." Id. at 1149.

        The Court finds the reasoning in the Seventh, Ninth, and Sixth Circuit cases cited above to
be persuasive and accordingly concludes that the South Dakota discretionary clause ban satisfies
the second prong of the Miller test. Moreover, contrary to the Utah discretionary ban, the South
Dakota ban is a blanket prohibition on discretionary clauses.

        For these reasons, the Court concludes that South Dakota's ban on discretionary clauses is
not preempted by ERISA.

                        ii.    Reasonableness andfairness ofenforcing choice-of-law provision

        Having concluded that A.R.S.D. 20:06:52:02 is saved from federal preemption, the Court
finds nothing unreasonable or fundamentally unfair about enforcing the Plan s South Dakota
choice-of-law provision. Since the Plan was a group employment plan written and issued to a
South Dakota employer. Doc. 1,fl. See id. (citing Hamilton v. Std. Ins. Co.,516 F.3d 1069,1073
(8th Cir. 2008)(holding that when an ERISA benefit plan is a group employment plan .as opposed
to a single policy, it is "issued" to the employer rather than each individual employee)).
                2. De novo review applies




                                                  15
       The Court must next determine the effect of South Dakota's prohibition on discretionary
clauses on the standard of review to he applied to Wellmark's benefits determination in this case.
Johnson argues that de novo review is appropriate because the discretionary clause in the Plan
violates a South Dakota's prohibition on discretionary clauses.

       Many courts that have addressed this issue have concluded that regulations banning
discretionary clauses in insurance plans such as A.R.S.D. 20:06:52:02 have the effect of voiding a
plan's discretionary clause and have thus applied a de novo standard of review to an administrator's
benefits determination in such case's. See, e.g., Nichols v. Reliance Std. Life Ins. Co., 924 F.3d
802, 808 n.4(5th Cir. 2019)("We review a denial de novo only '[fjor plans that do not have valid
[discretionary] clauses.'")(citing Ariana M. v. Humana Health Plan'of Tex., Inc., 884 F.3d 246,
247 (5th Cir. 2018)); Onechowski v. Boeing Co. Non-Union Long-Term Disability Plan, Plan
Number 625,856 F.3d 686,695(9th Cir. 2017)("Because Califomia['s][discretionary clause ban]
applies to [the health and welfare benefits plan], the district court should have voided the
discretionary clauses and reviewed Orzechowski's claim de novo."); Jackson v. Aetna Life Ins.
                                                                    /


Co., Civ. No. 16-15837, 2017 WL 6888344, at *4(E.D. La. Dec. 19, 2017)("Texas law mandates
that the plan's discretionary clause is void."); Osborn by & through Petit v. Metro. Life Ins. Co.,
160 F.Supp.3d 1238, 1249 (D. Or. 2016) (stating that if the policy is classified as disability
insurance, then Washington's ban on discretionary clauses in disability insurance policies would
void the grant of discretion to the insurance company and the standard of review would be de
novo)', Davis V. Unum Life Ins. Co. ofAm., Civ. No. 14-0640, 2016 WL 1118258, at *3(E.D. Ark.
Mar. 22, 2016) (stating that a court must conduct a de novo review of an administrator's
discretionary benefits determination due to Arkansas's ban on discretionary clauses in disability
income policies); Jacob v. Unum Life Ins. Co. ofAm., Civ. No. 16-17666, 2017 WL 4764357, at
*5(E.D. La. Oct. 20, 2017)(stating that because the Plan's discretionary clause is not valid under
Texas law, the standard of review is de novo).

       The Court finds these cases to he persuasive and concludes that because A.R.S.D.
20:06:52:01(3) applies to the Plan, the discretionary clause therein in voided and the Court's
review of Wellmark's benefits denial is de novo. The Court concludes that this approach is
consistent with prior decisions issued by this District. In Brake v. Hutchinson Technology Inc.,
this Court rejected the plaintiffs argument that the court's review should be de novo pursuant to


                                                 16
A.R.S.D. 20:06:52:01(3), because the Court found that the plan at issue in that case was issued
prior to the September 8, 2008, effective date of South Dakota's discretionary clause ban. Civ.
No. 12-4217,2013 WL 11130935(D.S.D. Oct. 9,2013)(J. Piersol). And while Wellmark cites to
Hillenbrand v. Wellmark of South Dakota, Inc., in support of its argument that an abuse of
discretion standard should apply, the district court noted in that case that the parties agreed that an
abuse of discretion standard applied and there were no facts in the opinion regarding when the
health insurance plan at issue in that case was issued or renewed and thus, whether South Dakota's
discretionary clause ban applied. 262 F.Supp.3d 904,910(D.SiD. 2017)(J. Schreier).

               3. Extra-Record Evidence May be Admissible on De Novo Review
      . Johnson states that his case involves technical evidence and that part of the administrative
record includes documentation of his improvement when he used the Cycle during his
rehabilitation at Madonna Rehabilitation. Doc. 12 at 4. Johnson wants to introduce expert
testimony to aid the Court in interpreting the charts and graphs showing his improvement with the
Cycle and to put forth certain unspecified evidence disputing Wellmark's denial on the basis of
"medical necessity." Doc. 12 at 4. The Court is unclear what other extra-record evidence, if any,
Johnson seeks to introduce.

        Wellmark contends that the Court's review is limited to the administrative record and urges
the Court to enter an amended scheduling order setting forth the dates for production of the
administrative record and the parties' briefing deadlines, with no trial date or other discovery
deadlines. Doc. 14 at 3.


        As detailed above, the Court's review of Wellmark's benefits decision in this case is de
novo. The Eighth Circuit Court of Appeals has stated that if it is necessary for adequate de novo
review of the fiduciary's decision, the district court may allow the parties to introduce evidence in
addition to that presented to the fiduciary. Donatelli v. Home Ins. Co.,992 F.2d 763,765(8th Cir.
1993). The Eighth Circuit has made clear, however, that "to ensure expeditious judicial review of
ERISA benefit decisions and to keep district courts from becoming substitute plan administrators,
the district court should not exercise this discretion absent good cause to do so." Id.

        -In Donatelli v. Home Ins. Co., the Eighth Circuit Court of Appeals pited with approval the
Fourth Circuit's decision in Quesinberry v. Life Insurance Company of North America, 987 F.2d


                                                  17
1017 (4th Cir. 1993). 992 F.2d 763, 765 (8th Cir. 1993). In Quesinberry, the court stated that
under a de novo standard, a district court should ordinarily restrict its review to the administrative
record "except where the district court finds that additional evidence is necessary for resolution of
the claim." 987 F.2d at 1026-27. This rule provides "district courts with flexibility to admit
additional evidence in limited circumstances . . . to address the varied situations in which the
administrative record alone may be insufficient to provide proper de novo review." Hall v. UNUM
Life Ins. Co. of Am., 300 F.3d 1197, 1203 (10th Cir. 2002); Quesinberry, 987 F.2d at 1025-26.
"[T]he party seeking to supplement the record bears the burden of establishing why the district
court should exercise its discretion to admit particular evidence by showing how that evidence is
necessary to the district court's de novo review." Hall, 300 F.3d at 1203.

       In Quesinberry, the court provided the following non-exhaustive "exceptional
circumstances" that may warrant exercise of the court's discretion to allow additional evidence
beyond the administrative record in its de novo review:

       [CJlaims that require consideration of complex medical questions or issues
       regarding the credibility of medical experts; the availability of very limited
       administrative review procedures with little or no evidentiary record; the necessity
       of evidence regarding interpretation of the terms of the plan rather than specific
        historical facts; instances where the payor and the administrator are the same entity
        and the court is concerned about impartiality; claims which would have been
        insurance contract claims prior to ERISA; and circumstances in which there is
        additional evidence that the claimant could not have presented in the administrative
        process.

Id. at 1027. The court added that "the introduction of evidence is not required" in cases falling
under one or more of these factors. Id. "A district court may well conclude that the case can be
properly resolved on the administrative record without the need to put the parties to additional
delay and expense." Id.

        The court in Quesinberry stated that in determining whether to grant a motion to introduce
evidence not presented to the plan administrator,the district court should address why the proffered
was not submitted to the plan administrator. Id. The court stated,
  /




        If the administrative procedures do not allow for or permit the introduction of the
        evidence, then its admission may be warranted. In contrast, if the evidence is
        cumulative of what was presented to the plan administrator, or is simply better
        evidence than the claimant mustered for the claim review, then its admission is not

                                                  18
       necessary. If the court if faced with a complex medical issue on which testimony
       from experts is necessary for an adequate understanding of the issue and the
       administrative procedures do not have a mechanism for taking such testimony,
        allowing such testimony would be appropriate.
Id.


       The court in Quesinberry concluded that the district court did not abuse its discretion in
admitting live expert medical testimony regarding the complex issue of the insured's cause of
death. Id. Such testimony, the court stated "could facilitate the understanding of complex medical
terminology and causation through an exchange of questions and answers between the experts,
counsel, and the court. Id. The court noted that the plaintiffs claim for accidental death benefits
"also involved the legal interpretation of a key provision in the insurance policy, namely the phrase
'loss resulting directly and independently of all other causes from bodily injuries caused by
accident.'" Id.


       In Donatelli, the district court was tasked with conducting a de novo review of whether a
claim for accidental death benefits fell within the exclusion for "any loss caused by suicide . . .
while sane." 992 F.2d at 764. Applying the principles iterated by the court in Quesinberry, the
district court conducted a three-day trial of Donatelli's ERISA benefits claim. Id. The parties
introduced the administrative record as well as expert testimony concerning whether the insured
was sane when he committed suicide. Id. On review, the court of appeals concluded that that the
district court did not abuse its discretion in conducting its de novo review upon a somewhat
expanded factual record because expert testimony was needed to aid the district court in its
determination of whether the insured was sane when he committed suicide. See 992 F.2d at 765.

        hiMasella v. Blue Cross & Blue Shield of Connecticut, Inc., which was cited by the court
in Quesinberry, the Second Circuit Court of Appeals held that the district court did not err in
admitting expert testimony regarding the nature and treatment of whether non-surgical treatment
of temporomandibular joint dysfunction(TMJ) was medical or dental in nature because it related
to the proper interpretation of the terms of the plan. 936 F.2d 98,104(2d Cir. 1991). In so holding,
the court reasoned that:


       [Ejvidence regarding the proper interpretation of the terms of the plan, like the
       expert testimony here, would be treated differently from evidence intended to
       establish a particular historical fact regarding the claimant, like the evidence of the
        date of total disability at issue in Perry [v. Simplicity Engineering, 900 F.2d 963,
                                                 19
       966-67(6th Cir. 1990)]." Consideration of evidence relevant to plan interpretation
       on de novo review does not implicate the Sixth Circuit's concern that courts would
       become "substitute plan administrators," particularly since de novo review under
       the Firestone standard presupposes that the administrator's role does not include
       discretion to interpret the terms of the plan.


       Moreover, we would be reluctant in any event to condition the admissibility of
       expert testimony as to the meaning of the terms of a plan on its prior presentation
       to an administrator. An individual claimant under a health benefit plan may be
       obligated to provide particulars regarding the claimant's condition. However,
       requiring the claimant to support at the administrative level a disputed plan
       interpretation with evidence from experts would impose an unduly heavy burden,
       particularly when the administrator, like Blue Cross, already has superior access to
       the relevant expertise.
Id. at 104-05.


       In contrast to Quesinberry, Donatelli, and Masella, wherein the courts concluded that
expert testimony was necessary in aiding the court in its de novo review of the plan's terms, in
Davidson v. Prudential Insurance Co. ofAmerica, the Eighth Circuit Court of Appeals concluded
that the district court had not erred in refusing in- its de novo review to open the administrative
record and include a vocational report prepared after litigation had started. 953 F.2d 1093, 1095
(8th Cir. 1992). The district court was tasked in its de novo review of determining whether the
plaintiff was "unable to engage in any and every gainful occupation for which he[was]reasonably
fitted for by education, training or experience" and thus qualified for long-term disability benefits
under the terms of the policy. Id. at 1094. On appeal, the court found that Davidson's conditions
had not changed since his claim was denied and that he knew what his medical limitations were
 when he first sought continuing long-term disability benefits. Id. at 1095. In affirming the district
court's decision, the Court of Appeals reasoned that;

        [I]f Davidson believed the evidence he now offers was necessary for Prudential to
        make a proper benefits determination, Davidson should have obtained this evidence
        and submitted it to Pmdential. Having failed to do so, Davidson's offer of
        additional evidence at this point amounts to nothing more than a last-gasp attempt
        to quarrel with Prudential's determination that he is capable of gainful employment.
Id.

        In the ease at bar, Johnson seeks to introduce expert testimony to aid the Court in
interpreting the charts and graphs showing his improvement with the Cycle and to put forth certain

                                                  20
unspecified evidence disputing Wellmark's denial on the basis of"medical necessity." Doc. 12 at
4. The Court is unclear what other extra-record evidence, if any, Johnson seeks to introduce.

       The Court doubts that expert testimony is "necessary" to aid it in interpreting the charts
and graphs showing Johnson's improvement with the Cycle. Additionally, this Court declines at
this point to admit other extra-record evidence disputing Wellmark's denial on the basis of
"medical necessity." Johnson has not specified what evidence he seeks to introduce, why he was
unable to present such evidence to the administrator during the administrative process, nor has he
noted any other "good cause" or "exceptional circumstances" that would justify the Court's
consideration of extra-record evidence disputing Welhnark's denial. This is not a case like
Quesinberry, Donatelli, or Masella in which expert testimony is necessary to aid the court in its
interpreting of the terms of the plan, such as whether an insured was sane when he committed
suicide or whether non-surgical treatment of TMJ is medical or dental in nature under the terms of
the plan. The Court finds that this case is more similar to Davidson. In Davidson, the court was
tasked with determining whether the administrator erred in concluding that the insured plaintiff
qualified for long-term disability benefits under the terms of the plan for being "unable to engage
in any and every gainful occupation for which he[was]reasonably fitted for by education,training,
or experience." Here, the Court must determine whether the administrator erred in determining
that the Cycle was not a "medically necessity" as it too is defined under the terms of the Plan.
          That being said, this case is still in its early stages. The administrative record has not yet
been produced and the Court cannot definitively determine whether extra-record evidence is
necessary to aid the Court in its de novo review. Accordingly, the Court is imwilling to issue an
order at this point limiting the case to the administrative record. Johnson will bear the burden of
proving that "good cause" exists for the Court to consider any such evidence.

          C.     Bench Trial


          Johnson seeks the right to have a court trial to put forth evidence that disputes Wellmark's
denial.


       Wellmark requests that the Court enter an order limiting discovery regarding, and
consideration of, the case to the administrative record and for an amended scheduling order setting



                                                    21
forth the dates for production of the administrative record and the parties' briefing deadlines with
no trial date or other discovery deadline. Docs. 11, 14.

        Frequently, parties involved in a case seeking review of an ERISA benefits decision move
for summary judgment on the administrative record. The Eighth Circuit has recognized that
"[cjourts have struggled with the use of summary judgment to dispose of ERISA cases," but
"decline[d] to decide the propriety of the use of summary judgment procedures" in cases in which
the issue was not raised by the parties. Khoury v. Grp. Health Plan, Inc., 615 F.3d 946, 951 n.3
(8th Cir. 2010). Although the First and Tenth Circuit Court of Appeals have held that courts may
grant summary judgment despite disputed material facts in the administrative record, see Orndorf
V. Paul Revere Life Ins. Co., 404 F.3d 510,517 (1st Cir. 2005),(describing summary judgment as
the "vehicle" to resolve ERISA benefit disputes); LaAsmar v. Phelps Dodge Corp. Life, Accidental
Death & Dismemberment & Dependent Life Ins. Plan, 605 F.3d 789, 796 (10th Cir. 2010), the
Court concludes that this approach is inconsistent with Rule 56 of the Federal Rules of Civil
Procedure which requires the Court to view all facts in the light most favorable to the non-moving
party and grant all reasonable inferences in his favor. The Court agrees with the Second and Ninth
Circuit Courts of Appeals that have held that courts must deny summary judgment when the
administrative record reflects factual discrepancies. See, O'Hara v. Nat'l Union Fire Ins. Co., 641
F.3d 110,116(2d Cir. 2011); Kearney v. Standard Insurance Company, 175 F.3d 1084, 1094(9th
Cir. 1999). However, in such a case, that does not mean that Court will conduct a full civil trial.
As stated by the Ninth Circuit Court of Appeals in Kearney v. Standard Insurance Company,

         If the trial starts from scratch, and any evidence is admissible whether it was
         fumished to the administrator or not, then the effect of a genuine issue of fact is to
         change the question. Instead of de novo review testing whether the individual was
         entitled to benefits based on the evidence before the administrator and such other
         evidence as might be admissible under the restrict rule in Mongeluzof "review"
         would be converted into a trial de novo based on evidence entirely unrestricted by
         what had been presented to the administrator.




^ \n.Mongeluzo, the court stated that extra-record evidence should be considered In a court's de novo review of
the benefit decision "only when circumstances clearly establish that additional evidence Is necessary to conduct an
adequate de novo review." Mongeluzo v. Baxter Travenol Long Term Disability Benefit Plan, 46 F.3d 938,944(9th
 Cir. 1995)(quoting Queslnberry, 987 F.2d at 1025).
                                                        22
       The Supreme Court has reminded us of "the public interest in encouraging the
       formation of employee benefit plans" and also "the need for prompt and fair claims
       settlement procedures."
               A full trial de novo in any ERISA dispute where there was a genuine issue
       of fact as to whether the individual qualified for a benefit would undermine these
       policies. Trial de novo on new evidence would be inconsistent with reviewing the
       administrator's decision about whether to grant the benefit. The means that suggest
       itself for accomplishing trial of disputed facts, while preserving the value of the
       fiduciary review procedure, keeping costs and premiums down, and minimizing
       diversion of benefit "money to litigation expense, is trial on the administrative
       record, in cases where the trial court does not find it necessary under Mongeluzo to
       consider additional evidence.

175 F.3d 1084,1094(9th Cir. 1999). A trial de novo is quite another thing from a de novo review.
Should the Court conclude that a bench trial on the papers is appropriate, the Court notes that
although Rule 43(a) of the Federal Rules of Civil Procedure requires that "testimony" be taken in
open court, the record should be regarded as being in the nature of exhibits, in the nature of
documents, which are routinely a basis for findings of fact even though no one reads them out
loud. Id. The Court agrees with the court in Kearney that this is "vastly less expensive to all
parties, accomplishes the policies enacted as part of the statute, and also gives significance, which
would otherwise largely evaporate, to the administrator s internal review procedure required by
the statute. Id. at 1095.

        However, as this Court stated above, given this case is in the early stages and the
administrative record has not yet been produced, the Court-is unable to definitively conclude that
extra-record evidence is necessary to the Court's de novo reyiew in this case. Thus, the Court is
unable to determine at this juncture whether it may confine its review to a bench trial on the
administrative record and will schedule a court trial date for this matter, pending resolution of
these issues.


        Accordingly, it is hereby ORDERED that Wellmark's Motion to Limit to the
Administrative Record, Doc. 10, is GRANTED IN PART and DENIED IN PART as follows.

        1. Johnson may not conduct discovery regarding any conflict of interest stemming from
           Wellmark's alleged status as both administrator and payor of claims and will not be
            permitted to conduct any further discovery in this case absent a showing of some other
            procedural irregularity in the administrative process; and


                                                 23
    2. As this is a review of an administrative decision, the parties shall meet and confer and
       jointly submit to the Court, within thirty (30) days of the date of this order, a joint
          motion to amend and correct scheduling order detailing:

             a. Deadline for production of the administrative record;
             b. Final dates to file dispositive motions; and
             c. The Court will set other dates that might become necessary.

    3. The review of the administrative decision will be de novo\ and

    4. Wellmark's motion to limit to the administrative record is DENIED at this point in the
          proceedings WITHOUT PREJUDICE.

    Dated this 27th day of Febmary,2020.
                                           BY THE COURT:




                                             Jvrence L. Piersol
                                           United States District Judge
ATTEST:
MATTHEW W.THELEN,CLERK




                                              24
